DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Maintained rejections
Rejection of record as set forth in the office action mailed on 11/23/20 is maintained.  Reply to applicant’s remarks follows the repeated text of the rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finley et al (US 2016/0346339; filed on 1/29/2016).
Scope of prior art
	Finley et al teach cannabis extracts of various cannabis plants including AC/DC (paragraph [0217]).  The compositions exemplified in the instant specification are also obtained from various cannabis plants including ACDC and Blueberry (paragraph [0100]).  
In tables 4, 5, 6 and 7 Finley discloses the contents of the obtained extracts. 
Regarding high-CBD extracts; In example 2-1A (ACDC):
THC – 2.6%; CBD – 64%; CBN – 0.07%; Terpene content – 6.2%; caryophyllene – 0.81%; linalool – 0.2%; nerolidol – 0.23%; gualiol – 0.68%  
Notably Finley does not disclose the amount of pinenes, THCV, and CBDV.  Also the linalool content in example 2-1A is lower than instantly claimed.
Regarding linalool Finley teaches that it can be present in an amount of up to 3%(w/w) of the composition (paragraph [0138]).  In a more narrow teaching, Finley teaches linalool in ACDC extract can be present in an amount of 0.3% of the composition which is within the scope of the instant claims (paragraph [0147]).

Regarding high-THC exctracts; In example 2-3A (Blueberry):
CBN - .85%; Terpene content – 4%; caryophyllene – 0.92%; linalool – 0.34%; nerolidol – 0.55%.
	The amount of CBN is above the instantly claimed 0.5% w/w.  However, in paragraph [0150] Finley teaches that CBN can be present in an amount of 0.5% w/w.

Regarding claim 9, Finley teaches pharmaceutically acceptable carriers and lists sesame oil in paragraph [0165].

Regarding claim 10, Finley teaches Vitamin E (paragraph [0180])
Regarding claims 11, 12, 13 and 16 – Finley teaches treatment of cancer (paragraph [0171]) and reducing side effects of chemotherapy ([paragraph [0003]).

Obviousness
One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to prepare pharmaceutical compositions comprising cannabis extract with the instantly claimed components.  Instant specification states that one skilled in the art would appreciate that since the extract is obtained from a natural product the exact amount of the components in said extract can vary by a margin of up to 50%.  Likewise since the extracts of Finley are obtained from natural product, the amount of ingredients in said compositions can also vary.  While Examples 2-3A and 2-A1 do not disclose the claimed amounts for all of the components of the extract (specifically linalool for 2-A1 and CBN for 2-3A), said claimed amounts are with the ranges taught in the art. 


Reply to applicants’ arguments
The rejection above was traversed by the applicants in the reply filed on 3/23/21.  The arguments are supported by a 132 declaration file don’t eh same day.   Applicants’ arguments have been considered and found not sufficient to overcome the rejection of record for the following reasons:
1) Arguments directed unexpected results:
In the data presented in the unexpected results applicants are comparing the effect of WPE (whole plant extract) to Pure THC compositions.  While the data presented indicates comparable or better activity of WPE vs pure THC, the rejection of record is directed to a composition and treatment using WPE not pure THC.  Furthermore, the claims are directed to compositions having both low THC and high THC content (compositions A and B).  In view of the teaching of the art directed to composition comprising WPE and its utility in treatment of cancer the unexpected results fails to overcome the rejection of record because:
A) They are not commensurate in scope with the claimed subject matter because high THC content compositions are within the scope of the claims.


2) Reply to Examiner’s point 1 (page 12 of the remarks)
Examiner’s point 1 is directed to Finley’s high CBD extract as disclosed in Example 2-1A.  The content of linalool in example 2-1A is lower than required in claim 1.  Applicants argued that the linalool at 3.2% by weight of the terpene fraction is below the “at least 5% by weight of the terpene fraction” as recited in claim.  In the rejection Examiner relied on a broader teaching directed to variably of specific components in natural plant extracts and the ranges taught for content on linalool presented in paragraph [138] of Finley.  Applicants argued that the ranges in paragraph 138 are directed to weight % of linalool in the whole extract not terpene fraction.  Applicants are correct in that regard however, if the content of linalool for the whole plant is 3% (as an example) and the terpene fraction is 6.2% (as in example 2-1A) that would make linalool content of the terpene fraction close 50%.  Granted 3% is on the higher end of the ranges disclosed in the art, but content above .3% of linalool in the whole plant would meet the limitation of claim 1 directed to linalool content.  All of the ranges presented in lines 6-14 of paragraph [0138] are within the scope of claimed subject matter.  In addition, applicants acknowledge in the specification that content of specific components can vary by up to 50% (see page 24, notes under the table) and no data directed to criticality of the linalool content has been presented.   Argument directed to linalool content is therefore not found to be persuasive.

3) Reply to Examiner’s point 2 (page 13 of the remarks)
Applicants argued that the CBN content of composition 2-3A (0.85% w/w) is higher than in claim 1 (0.5% w/w or less).  Applicants argument is 2 pronged a) THC is known to break down into CBN which makes it difficult to maintain a low CBN composition and b) the recited content is higher than what is claimed.
Applicants’ arguments have been carefully considered and are not found persuasive.  
Regarding the difference in CBN content:  Both the instant specification and Finley teaches that the concentration of any specific component of the natural product extract can vary greatly (up to 50%).  In paragraph [0120] art teaches great variability in the amount of CBN that can be present in the composition.  From table 4 of the art it is evident that low CBN extract can be obtained from high THC compositions which also demonstrates the variability of CBN content in a given extract.  For instance Examples 2-2A and 2-2B are both high THC compositions but exhibit great variability in the CBN content (0.25% w/w and 1.49% w/w respectively).  In view of evidence of varying CBN content in natural product extracts, examiner maintains the position that the instantly claimed CBN content is within the scope of teachings of Finley.
Regarding degradation of THC to CBN:  Art teaches using the described compositions for treatment of cancer.  The instantly claimed compositions are obvious over the compositions described in the art for reasons set forth above.  One skilled in the art would have be motivated to obtain natural extracts and use them in a method of treatment.  As demonstrated by Finley WPEs having high THC and low CBN content 

4) Reply Examiner’s point 6 (pages 13-14 of the remarks)
Here Applicants argue that the claimed compositions may require addition of certain components in order obtain the expected relative ratios as set forth in claim 1.  This argument is not found persuasive.  Applicants present examples of their extracts using the same plant as Finley (AC/DC).  No mention of addition of extra components is found in the experimental section of the specification describing the exemplified extracts.  Specification describes plant extracts (page 23) that fall within the scope of claimed subject matter without mention of additional components.  Regarding criticality β-pinene, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter.1985).

Conclusion
Claims 1-13 and 16 are pending
Claims 1-13 and 16 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/YEVGENY VALENROD/            Primary Examiner, Art Unit 1628